Title: To George Washington from Major John Clark, Jr., 11 March 1779
From: Clark, John Jr.
To: Washington, George


May it please your Excellency
[Middlebrook] March 11th 1779
I waited at your quarters yesterday evening in hopes of seeing you, but was informed you were engaged; upon this, I requested Doctor McHenry to inform you I wanted leave of absence to regulate several matters in my department, as the Board of Treasury have lately made a new arrangement therein.
They have by a Resolve of the “23rd Feby 1779 appointed three Audrs for the different Districts, Wm Bedlow Esqr. for the Eastern, Alexander Fowler Esqr. for the Western, and Felix Varley Esqr. for the Southern, & they are severally directed to correspond with, make returns to, and conform to the modes that are or may be adopted for settlement of Accts by John Clark & James Johnston Esqrs. Audrs of the main Army, who are directed from time to time, to furnish each of the Audrs first mentioned, with copies of such Resolves of Congress and other papers as are or may be necessary for conducting the business of the said Office.”
Mr Bedlow I have seen, & such papers & Instructions as I have in my Office, will send him to morrow—But there are many things wanting for him that I cannot get, unless, I go to Philada having wrote repeatedly for them, & cannot get any one to do the business—Shou’d I not go off, those different Offices cannot proceed to Business—for want of the necessary Papers &ca—I am sure you will readily see that the whole of this matter falls on the Audrs of the main Army: Mr Fowler is now waiting in Philada. I want to have him dispatched to Fort Pitt with all possible haste, that no delay may be in that department; & should he go without the necessary Articles &ca the public will be much injured; other Dispatches for Mr Varley are to be sent equally rapid, & if I had them ready should not know where to direct them.
By another Resolve of same Date, I a⟨m⟩ ordered to lay before the Board a form to settle Reg⟨imental⟩ paymaster Accts—this is a matter of immediate consequence, & either the Board cannot understand or we cannot understand them; it is necessary I shoul⟨d⟩ attend them, that it may be immediately complete⟨d &⟩ sent with the other Instructions to the different A⟨udrs⟩.
I could enumerate many other matters to convince your Excellency that it is requisite I shou⟨ld⟩ attend the Treasury, but what I have said I hope will convince you it is the public good I have in view. I shall only add, that I shall thank you for leave of absence to do the duty required of me, so soon as ’tis done, I will repair to Camp: and unless Congress should be disposed to make a proper allowance, for the trouble in transacting the business of this Office; I shall be obliged to resign my appointment as an Audr, I should not have continued in it so long (but was appointed through your obliging Letter) or indeed accepted it, as my Health was, & still is so delicate that I am much injured by so sedantary a life: I trust my Conduct has been agreeable, & I shall ever esteem the favor done me, & think it an honor to serve you—Should it be requisite for me to attend you, I will readily do it; making the dispatches alluded to, prevents me at this time. I could wish to go to morrow if agreeable, & wait your pleasure. I am with much esteem Your Excellency’s Most Obedt Hble servt
Jno. Clark Junior Audr